Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 1 of 16 PageID #: 16962




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     AT CLARKSBURG

   JACKLIN ROMEO, SUSAN S. RINE,
   and DEBRA SNYDER MILLER, individually
   and on behalf of all others similarly situated,

                    Plaintiffs,

   v.                                                                    Civil Action No. 1:17-CV-88
                                                                         Hon. Judge Irene M. Keeley
   ANTERO RESOURCES CORPORATION,

                    Defendant.

                        ANTERO RESOURCES CORPORATION’S REPLY
                     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

   I.      INTRODUCTION

           Antero1 is entitled to summary judgment because Plaintiffs cannot prove either breach or

   damages, two essential elements of their breach of contract claim. First, Antero has not breached

   the Class Leases or various modifications thereto, because they authorize Antero to take

   deductions using the “work-back” method to determine the value of gas at the wellhead. The Class

   Leases are market value leases, not proceeds leases like in Wellman and Tawney. Even if those

   cases were not expressly so limited, Young and other cases counsel against extending their reach.

   In addition, contrary to Plaintiffs’ unsupported argument, all of the lease modifications identified

   by Antero contain operative royalty provisions, which clearly apply to authorize the “work-back”

   method as well. Second, Plaintiffs cannot prove damages under any theory because Antero has

   paid Plaintiffs more royalties than required by paying on the wellhead volume and MMBtu value

   of the gas rather than actual sales volumes, and Plaintiffs have benefitted from Antero’s NGL

   upgrade. Therefore, this Court should grant Antero’s motion for summary judgment.


   1
    Unless otherwise indicated, abbreviations and defined terms used in this brief correspond to the abbreviations and
   defined terms used in the memorandum in support of Antero’s motion for summary judgment.
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 2 of 16 PageID #: 16963




   II.    ANTERO IS ENTITLED TO SUMMARY JUDGMENT

          Antero is entitled to summary judgment on Plaintiffs’ breach of contract claim because as

   a matter of law Antero has not breached or violated its duties under the Class Leases or

   modifications thereto, and Plaintiffs and the Certified Class have not been injured. Plaintiffs do

   not dispute that, under Richards v. EQT Production Co., No. 1:17cv50, 2018 WL 3321441 (N.D.

   W. Va. July 5, 2018), Antero needs only to establish the inverse of at least one of the elements of

   a breach of contract claim in order to prevail on summary judgment. Id. at *3. Antero has

   established the inverse of two elements.

          A.      Antero Has Not Breached or Violated Its Duties Under the Class Leases.

          Antero has not breached the Class Leases because they are not proceeds leases governed

   by Wellman v. Energy Resources, Inc., 210 W. Va. 200, 557 S.E.2d 254 (2001), and Tawney v.

   Columbia Natural Resources, LLC, 219 W. Va. 266, 633 S.E.2d 22 (2006). Instead, the Class

   Leases are market value leases governed by Imperial Colliery Co. v. Oxy USA Inc., 912 F.2d 696

   (4th Cir. 1990), which authorizes Antero to calculate royalties using the “work-back” method

   explained recently in Young v. Equinor USA Onshore Properties, Inc., 982 F.3d 201 (4th Cir.

   2020), and Leggett v. EQT Production Co., 239 W. Va. 264, 800 S.E.2d 850 (2017). Wellman

   limited its holding to proceeds leases and expressly excluded market value leases. Similarly,

   Tawney excluded market value leases from its certified question, and the circuit court subsequently

   predicted that West Virginia would adopt a different rule for market value leases that does not

   consider contract sales prices or proceeds. See Tawney v. Columbia Nat. Res., No. 03-C-10E, 2007

   WL 5539870, at *29 (W. Va. Cir. Ct. Roane Cty. June 27, 2007). Young and Leggett, among other

   cases, further counsel against extending Wellman and Tawney to market value leases. Accordingly,

   Plaintiffs cannot prove the third or fourth elements of their breach of contract claim because the

   Class Leases are market value leases not governed by Wellman and Tawney.


                                                   2
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 3 of 16 PageID #: 16964




                  1.      Wellman and Tawney are limited to proceeds leases.

          By their own terms, Wellman and Tawney are limited to proceeds leases. Plaintiffs quote

   Syllabus Point 4 of Wellman without commenting on the fact that the holding in that Syllabus

   Point begins with the condition: “If an oil and gas lease provides for a royalty based on proceeds

   received by the lessee . . . .” Id. at Syl. Pt. 4 (emphasis added). See ECF No. 357 at 16. Nor do

   Plaintiffs address footnote 3 in Wellman, which states as follows: “Where leases call for the

   payment of royalties based on the value of oil or gas produced, and sold directly, the Court

   perceives that there are possibly different issues, and they are excluded from this discussion.”

   Wellman, 557 S.E.2d at 264 n.3 (emphasis added). Thus, the West Virginia Supreme Court of

   Appeals recognized the distinctions between proceeds leases and market value leases, excluding

   market value leases from its holding on deductions as early as Wellman.

          Contrary to Plaintiffs’ argument, the holding in Tawney, which adopted the reasoning in

   Wellman, also was limited to proceeds leases. See Tawney, 633 S.E.2d at Syl. Pt. 1 (“‘If an oil and

   gas lease provides for a royalty based on proceeds received by the lessee, unless the lease provides

   otherwise, the lessee must bear all costs incurred in exploring for, producing, marketing, and

   transporting the product to the point of sale.’ Syl. Pt. 4, Wellman v. Energy Res., Inc., 210 W. Va.

   200, 557 S.E.2d 254 (2001).” (emphasis added)).

          Plaintiffs acknowledge that the Court in Tawney reformulated the circuit court’s certified

   questions. Id., 633 S.E.2d at 25 n.2. See ECF No. 357 at 5. Plaintiffs, however, fail to acknowledge

   that the phrase “wholesale market at the well” was among the language that was dropped from the

   reformulated certified question that was answered in Tawney. See id. Nor do Plaintiffs

   acknowledge that the reformulated certified question in Tawney builds on Wellman and refers only

   to “price,” which is synonymous with the term “proceeds” in Syllabus Point 4 of Wellman and




                                                    3
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 4 of 16 PageID #: 16965




   quoted in Tawney.2 There simply is no indication that Tawney intended to expand Wellman’s

   holding beyond proceeds leases. Critically, the Court found the wellhead-type language in Tawney

   to be ambiguous not in the abstract but rather based on its context, i.e., there could be no price or

   proceeds at the wellhead because the gas at issue in Tawney was not sold at the wellhead. Id. at

   272–73. Manifestly, the West Virginia Supreme Court of Appeals did not hold in Tawney that

   market value at the wellhead is ambiguous.

              Plaintiffs also cannot and do not reconcile their argument with the fact that the circuit court

   in Tawney opined on market value leases in deciding post-trial motions. In pertinent part, the

   circuit court discussed the defendants’ obligations under both market value and proceeds leases in

   terms of the price upon which royalties were to be based. See Tawney v. Columbia Nat. Res., No.

   03-C-10E, 2007 WL 5539870, at *6 n.3 (W. Va. Cir. Ct. Roane Cty. June 27, 2007). Ultimately,

   the circuit court predicted that the West Virginia Supreme Court of Appeals would adopt the

   majority view that royalties are paid on market value leases based on the market value without

   regard to contract sales prices or proceeds. Id. at *29.3

              This distinction in Wellman and Tawney makes sense because the reasoning in those cases


   2
       The certified question answered was this:

              In light of the fact that West Virginia recognizes that a lessee to an oil and gas lease must bear all
              costs incurred in marketing and transporting the product to the point of sale unless the oil and gas
              lease provides otherwise, is lease language that provides that the lessor’s 1/8 royalty is to be
              calculated “at the well,” “at the wellhead” or similar language, or that the royalty is an amount equal
              to 1/8 of the price, net all costs beyond the “wellhead,” or “less all taxes, assessments, and
              adjustments” sufficient to indicate that the lessee may deduct post-production expenses from the
              lessor’s 1/8 royalty, presuming that such expenses are reasonable and actually incurred.

   Tawney, 633 S.E.2d at 274.
   3
     In so holding, the circuit court adopted the reasoning set forth in Texas Oil and Gas Corp. v. Vela, 429 S.W.2d 866
   (Tex. 1968), which the circuit court described as a “seminal case” on the issue. Tawney, 2007 WL 5539870 at *29.
   As discussed in Antero’s opening brief, Imperial Colliery adopted its own version of Vela, and expressly adopted the
   “work-back” method. ECF No. 356 at 12–13. See Imperial Colliery, 912 F.2d at 700–01. Plaintiffs attempt to dismiss
   the holding in Imperial Colliery by stating that decision was issued years before either Wellman or Tawney was
   decided. Neither Wellman nor Tawney discusses, let alone overrules, the pronouncement of West Virginia law
   contained in Imperial Colliery. If anything, the notable absence of Imperial Colliery from the discussions in Wellman
   and Tawney only further supports the fact that those cases were limited to proceeds rather than market value leases.


                                                                4
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 5 of 16 PageID #: 16966




   does not apply equally to market value leases. To the extent there is any ambiguity in proceeds

   leases, it arises out of the potential conflict between the phrase “at the wellhead” and the real-

   world place at which the sale actually occurs, which may not be “at the wellhead.” The same is

   not true of market value leases, which do not turn on an actual sale having taken place. If the lease

   refers to value at the wellhead, there is no competing real-world location creating any ambiguity.4

                     2.       Recent decisions recognize Wellman and Tawney’s limits and do not
                              support an extension of their holdings.

            In addressing several recent decisions and seeking to distinguish their holdings, Plaintiffs

   entirely miss the point. With respect to Wellman and Tawney, those recent cases are cited not for

   their precise holdings, but rather as clear instruction that the holdings in Wellman and Tawney

   should be read narrowly at best. Perhaps most compelling is the Fourth Circuit’s recent decision

   in Young. In holding that the proceeds royalty provision at issue in that case unambiguously

   allowed deductions, Young put great weight on the West Virginia Supreme Court of Appeals’

   recent criticism of Wellman and Tawney in its Leggett decision. Young observed that Leggett

   expressly rejected Tawney’s assertion that the phrase “at the wellhead” is facially ambiguous. Id.

   at 207. It further noted that “although Leggett didn’t overrule Wellman and Tawney, its criticism

   of those cases and its endorsement of the work-back method inform our analysis here.” Young,

   982 F.3d at 207 (emphasis added). Young refused to give Wellman and Tawney more meaning than




   4
     The Supreme Court of Texas recently discussed this distinction in BlueStone Natural Resources II, LLC v. Randle,
   No. 19-0459, 2021 WL 936175 (Tex. Mar. 12, 2021), wherein the court analyzed a printed lease form with a “market
   value at the mouth of the well” royalty provision and a lease addendum that required royalties to be calculated based
   on “gross value received” and “without deduction.” Id. at *4. The Texas Supreme Court succinctly observed: “A
   provision requiring computation based on ‘gross value received’ inherently conflicts with a computation based on
   value received ‘at the mouth of the well.’ The former is a gross-proceeds equivalent from which postproduction costs
   may not be deducted, and the latter is a net-proceeds equivalent that contemplates deductions.” Id. at *1. See Lutz v.
   Chesapeake Appalachia, LLC, No. 4:09-CV-2256, 2017 WL 4810703, at *7 (N.D. Ohio Oct. 25, 2017) (recognizing
   that “market value at the well” is unambiguous and specifies where gas is valued for royalty calculation).


                                                             5
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 6 of 16 PageID #: 16967




   the bare minimum required by their facts.5

            Shortly after Leggett, the West Virginia Supreme Court of Appeals clearly recognized that

   the holding in Wellman was limited to proceeds leases in Cabot Oil & Gas Corp. v. Beaver Coal

   Co., Ltd., No. 16-0904, 2017 WL 5192490 (W. Va. Nov. 9, 2017). Specifically, Cabot quoted with

   approval the arbitration panel’s conclusion that “Wellman was ‘expressly limited to “proceeds”

   leases, excluded “value” leases from the discussion and, even as to “proceeds” leases, failed to

   resolve the issue of the deductibility of “post-production” expenses, at least with respect to “mouth

   of the well” leases.’” Id. at *7 n.16. Plaintiffs’ attempt to minimize the impact of Cabot based on

   the timing of the panel’s decision fails because, in that same passage, Cabot concluded: “Wellman

   has never been reversed and continues to be the basis for the law in this state on the deduction of

   post-production costs.” Id. (citing Leggett, 800 S.E.2d at 858 (“[I]t is Wellman which forms the

   foundation of the current state of West Virginia’s law on deduction of post-production costs.”)).

            Plaintiffs do not dispute that this Court also recognized the limits of Tawney in Richards v.

   EQT Production Co., No. 1:17cv50, 2018 WL 3321441 (N.D. W. Va. July 5, 2018). In Richards,

   the Court applied Imperial Colliery and expressly declined to apply Tawney to wellhead sales

   reasoning that the ambiguity inherent to the leases at issue in Tawney does not exist when gas is

   sold at the wellhead. Id. at *5 n.1.6 This Court should recognize the limits of Wellman and Tawney

   in this action as well.




   5
     Plaintiffs do not dispute that Leggett went to great lengths to signal the demise of Wellman and Tawney and their
   iteration of the marketable product rule, citing with approval authorities criticizing any extension of the first
   marketable product doctrine in Wellman and Tawney to the manufacturing of residue gas and NGLs through
   processing and fractionation of wet gas. Leggett, 800 S.E.2d at 862–63.
   6
     Plaintiffs’ attempt to discredit Antero’s wellhead sales is unavailing to the extent Plaintiffs apparently apply the term
   “at the well” literally to mean at the mouth of the well. Courts, however, have viewed the term “at the well” as any
   point on a particular leased premises. See Exxon Corp. v. Middleton, 613 S.W.2d 240, 243 (Tex. 1981) (recognizing
   the term “sold at the wells” referred to gas sold within the lease).


                                                               6
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 7 of 16 PageID #: 16968




                     3.       The Class Leases are plain and unambiguous and allow for deductions.

            The market value royalty provisions in the Class Leases are unambiguous and authorize

   Antero to calculate royalties for gas using the “work-back” method adopted in Imperial Colliery

   for market value leases and endorsed in Young and Leggett. Plaintiffs avoid discussion of the

   Romeo Gas Royalty Language and the Rine and Miller Gas Royalty Language. As addressed in

   Antero’s opening brief without refutation, all Class Leases have market value at the wellhead gas

   royalty provisions that unambiguously authorize Antero to use the “work-back” method. See ECF

   No. 356 at 13–14.

            As to NGLs, Antero is either authorized to take deductions or has no obligation to pay

   royalties at all. The Rine and Miller Gas Royalty Language does not provide for royalties on

   NGLs. In Romeo’s 1984 Mutschelknaus Lease, the by-products provision provides for royalties

   on the “net value at the factory,” i.e., less costs: “Lessors’ proportionate share of the one-eighth

   (1/8th) of the net value at the factory of the gasoline and other gasoline products manufactured

   from casinghead gas.” See ECF No. 31 at 16.

            Plaintiffs argue that the by-products provision in Romeo’s 1984 Mutschelknaus Lease does

   not apply to NGLs. If so, then no provision provides for royalties on NGLs, and Antero satisfied

   its obligations to pay gas royalties based on the market value at the wellhead.7 In any event,

   Plaintiffs are wrong that the provision relates to oil royalties, as it is contained within the gas

   royalty provision and is separate and apart from the oil royalty provision.8


   7
     Notwithstanding this fact, Antero exceeded its obligations by paying Plaintiffs royalties for NGLs in months where
   Plaintiffs would benefit from Antero’s NGL upgrade.
   8
     The restrictive definition on which Plaintiffs rely for “casinghead gas” as being limited to gas produced from oil
   wells overlooks the fact that other courts and the Department of the Interior consistently have interpreted “natural gas
   liquids” as being synonymous with “casinghead gasoline.” See Anderson Living Tr. v. XTO Energy, Inc., No. 13-CV-
   941-SWS-KK, 2019 WL 4015210, at *14, 18 (D.N.M. May 15, 2019) (finding that “casinghead gasoline” refers to all
   NGLs); ConocoPhillips Co. v. Lyons, MMS-09-0039-O&G (FE), 2012 WL 6568516, at *3 (Sept. 27, 2012) (stating
   that the DOI “has consistently interpreted the term ‘casing-head gasoline’ to be synonymous with NGLs” when
   addressing whether the term “casinghead gas” includes all NGLs or only pertains to heavier hydrocarbons).


                                                              7
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 8 of 16 PageID #: 16969




           Further, Plaintiffs cannot distinguish Richards, in which this Court held that payment of

   royalties on NGLs was governed by a similar provision. Richards, 2018 WL 3321441, at *5–6.

   Although the by-products provision in Richards contained the parenthetical phrase “being gas

   produced from oil wells” following the term “casing head gas,” the Court did not rely on that

   phrase in its holding. Id. at *1. Significantly, Plaintiffs’ speculation that the defendant in Richards

   produced oil is proven false because in that case it was “undisputed that the[] wells produce natural

   gas from the leasehold estates.” Id. Nonetheless, the Court held that this by-products provision

   unambiguously applied to NGLs. Id. at *5–6. Because Romeo’s 1984 Mutschelknaus Lease does

   not purport to restrict casinghead gas to oil wells, application of the by-products provision is even

   clearer than in Richards.

                    4.       Antero is not obligated to bear costs to the point of sale.

           Even if Wellman and Tawney apply to the Class Leases, which they do not, Antero still

   would not be obligated to bear costs incurred until the point of sale, as recognized in Cather v.

   EQT Production Co., No. 1:17cv208, 2019 WL 3806629 (N.D. W. Va. Aug. 13, 2019), and W.W.

   McDonald Land Co. v. EQT Production Co., 983 F. Supp. 2d 790 (S.D. W. Va. 2013). Plaintiffs

   do not dispute the holding in W.W. McDonald Land Co., and their tortured reading of Cather is

   disingenuous.9 Critically, Plaintiffs do not dispute that in Cather, the Court adopted a synthesized

   reading of Wellman and Tawney that concluded that “lessees have a duty to bear all costs incurred

   until the gas reaches market, not to a point of sale.” Id. at *3 (emphasis added) (citing W.W.

   McDonald Land Co., 983 F. Supp. 2d at 800). But cf. Richards, 2018 WL 3321441, at *5 n.1

   (applying Imperial Colliery and declining to apply Tawney to wellhead sales because “[t]he


   9
    Plaintiffs’ reliance on interlocutory orders denying motions to dismiss in Corder v. Antero Resources Corp., 322 F.
   Supp. 3d 710 (N.D. W. Va. 2018), and Goodno v. Antero Resources Corp., No. 5:20cv100 (N.D. W. Va. July 21,
   2020) (ECF No. 23), is likewise misplaced. Cross-motions for summary judgment are pending in Corder, and
   Plaintiffs in Goodno have amended their complaint following Young. See Goodno at ECF No. 40.


                                                            8
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 9 of 16 PageID #: 16970




   holding in Tawney presumes a sale of gas downstream from the wellhead”).

           Factually, the evidence is undisputed that Antero has taken no deductions until its gas

   reaches a market. Plaintiffs do not dispute Antero’s evidence that Antero does not take TRN3

   deductions before gas reaches the TCO line or that PRC2 includes certain processing plant and

   fractionation charges associated with the manufacture of NGLs, which occurs after the gas reaches

   a market. See Schopp Dep. Tr. 88:4–17, 108:9–16, 145:22–146:5, 151:3–152:22.10 Nor do

   Plaintiffs dispute that these types of charges were not at issue in Tawney. Thus, even if Wellman

   and Tawney apply, Antero is entitled to summary judgment on Plaintiffs’ claims for breach of

   contract.11

           B.       To the Extent the Modified Class Leases Remain Part of This Case, Antero
                    Has Not Breached the Modified Class Leases.

           Assuming modifications to the Class Leases are properly before this Court, Antero has not

   breached any such lease modifications. In the Class Certification Order, this Court recognized that,

   if lease modifications would need to be evaluated at all, they would need to be evaluated in

   subclasses.12 Specifically, persons and entities who have been paid royalties pursuant to lease

   modifications that alter the royalty provisions of the Class Leases have not been paid pursuant to

   either of the gas royalty provisions quoted in the class definition. See ECF No. 152 at 42.

                    1.       Net amount realized and net proceeds modifications.

           Plaintiffs do not dispute that modifications with a net amount realized royalty provision

   (ECF No. 356-4) or a net proceeds royalty provision (ECF No. 356-5) are governed by Young.


   10
      A complete copy of the transcript of the April 24, 2019 deposition of Alvyn Schopp is at ECF No. 130-1.
   11
      Plaintiffs’ reliance on the Court’s Memorandum Opinion and Order Denying Defendant’s Motion to Dismiss Second
   Amended Complaint in this action is misplaced. This ruling was entered on September 5, 2018, which was before
   Cather recognized that lessees have a duty to bear all costs incurred until the gas reaches market, not to a point of
   sale, and before the Fourth Circuit’s decision in Young. See ECF No. 38. In any event, the law of the case doctrine
   does not apply to an interlocutory order denying a motion to dismiss. Bison Res. Corp. v. Antero Res. Corp., No.
   1:16cv107, 2018 WL 4558474, at *3 (N.D. W. Va. Sept. 21, 2018).
   12
      Plaintiffs do not dispute that they are unable to represent any such subclasses.


                                                            9
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 10 of 16 PageID #:
                                  16971



Rather, Plaintiffs argue with no support that these modifications do not alter Class Leases but are

instead “original” oil and gas leases, relying solely on the title of these instruments to assert that

they cannot be modifications of an existing lease.13 Plaintiffs’ argument is specious. Thornsbury

v. Cabot Oil & Gas Corp., 231 W. Va. 676, 749 S.E.2d 569 (2013), recognized that “[i]t is a well-

established, fundamental principle of contract law that a valid, unambiguous written contract may

be modified or superseded by a subsequent contract based on a valuable consideration.” Id., 749

S.E.2d at 573 (citation omitted). Likewise, in Consolidation Coal Co. v. Mineral Coal Co., 147

W. Va. 130, 126 S.E.2d 194 (1962), the West Virginia Supreme Court of Appeals recognized:

         A mineral lease may be modified by agreement of the parties provided the
         modification is supported by a sufficient consideration; and the modification may
         consist of the new terms and as much of the old lease as the parties have agreed
         shall remain unchanged, in which case the terms and conditions of the original
         lease, so far as consistent with the modified contract, will remain in full force and
         effect and become incorporated in the modified contract.

Id., 126 S.E.2d at 201 (citations omitted). See also Syl. Pt. 3, Myers v. Carnahan, 61 W. Va. 414,

57 S.E. 134 (1907) (“Where a new contract is made with reference to the subject-matter of a former

contract, containing provisions clearly inconsistent with certain provisions of the original contract,

the obligations of the earlier contract, in so far as they are inconsistent with the later one, will be

abrogated and discharged, and the two contracts will be construed together, disregarding the

provisions of the original which are inconsistent with those of the latter.”).

         Here, the disputed instruments modify and alter the royalty provisions of valid and

subsisting Class Leases. See Schopp Aff. (discussing modifications to the Class Leases and


13
   In this action, there are twenty-five instruments that modify twelve Class Leases and impact twenty-five Certified
Class members. In their response, Plaintiffs contend that twelve of these instruments do not modify the six Class
Leases associated therewith because they are “original” oil and gas leases, apparently based on the titles of these
documents as “Oil and Gas Lease” rather than “Modification of Oil and Gas Lease.” See ECF No. 357 at 18–21. As
discussed herein, Plaintiffs are simply wrong because Antero is paying based on the royalty provisions contained in
these modifications, regardless of the title of the documents. In any event, by disputing which lease provisions control
this subset of Class Leases, Plaintiffs have manufactured additional issues of material fact regarding the first element
of their breach of contract claim which preclude summary judgment to Plaintiffs.


                                                          10
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 11 of 16 PageID #:
                                  16972



Antero’s interpretation and royalty payments thereto).14 To the extent the modifications contain

royalty provisions inconsistent with the quoted royalty provisions contained in the Class Leases,

the royalty provisions in the modifications control; however, this does not change the fact that the

Class Leases remain valid and subsisting leases for the properties covered thereby in other respects.

        To this end, lease modifications with the net amount realized royalty provision are nearly

identical to the royalty provision that Young held unambiguously allowed use of the work-back

method to calculate royalties by subtracting those costs from the sales proceeds. See ECF No. 356-

4; see also Schopp Aff. Similar to Young, the net amount realized is adjusted for the lessor’s

fractional share of the total pooled acreage and their royalty rates as reflected in the lease

modifications. See ECF No. 356-4 at 3.15 Accordingly, the net amount realized royalty provision

unambiguously allows Antero to deduct costs from royalties using the work-back method adopted

in Leggett and applied in Young.

        Likewise, lease modifications with the net proceeds royalty provision also are substantially

similarly to the net amount realized royalty provision that Young held unambiguously allowed use

of the work-back method. See ECF No. 356-5; see also Schopp Aff. Alternatively, the net proceeds

royalty provision states that if such charges are incurred by the lessee rather than the purchaser

charges will be made by lessee and computed based on an index. See 8 Williams & Meyers,

Manual of Oil and Gas Terms (2020) (noting that the term “net proceeds” implies that the parties

intended to “make deductions to account for costs”). Moreover, similar to Young, the net amount

realized is adjusted for the lessors’ fractional share of the total pooled acreage and their royalty

rates as reflected in the lease modifications. See ECF No. 356-5 at 1. Accordingly, the net proceeds


14
  The Affidavit of Alvyn A. Schopp is attached hereto as “Exhibit A.”
15
  Indeed, in Goodno v. Antero Resources Corporation, No. 5:20cv100 (N.D. W. Va. Jan. 8, 2021), this Court entered
a stipulation amending a class action complaint to remove and strike an Antero lease form with an identical royalty
provision, citing Young. See id. at ECF No. 40.


                                                        11
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 12 of 16 PageID #:
                                  16973



royalty provision unambiguously allows Antero to subtract costs from proceeds received to

determine net proceeds using the work-back method adopted in Leggett and applied in Young.

               2.      Market enhancement modifications.

       Similarly, Plaintiffs argue with no support that at least some of the lease modifications with

market enhancement royalty provisions are separate leases that do not modify class leases. Again,

this argument is specious because these are valid modifications to Class Leases under Thornsbury.

See ECF No. 356-6, 356-7, 356-8; see also Schopp Aff.

       This Court already has recognized that a lease with a market enhancement royalty provision

may comply with Tawney. See Corder v. Antero Res. Corp., 322 F. Supp. 3d 710 (N.D. W. Va.

2018). The Court’s recognition in Corder is consistent with the Fourth Circuit’s holding in Young.

Although few courts have had the occasion to consider market enhancement royalty provisions

specifically, those that have examined such provisions have found such language permits

deductions. For example, in Bond v. Antero Resources Corporation, No. 2:17-CV-14, 2018 WL

3159155, at *2–3 (S.D. Ohio June 28, 2018), the court granted a partial motion to dismiss as it

applied to a claim for breach of similar market enhancement provisions. The court reasoned that

although Antero could not “deduct costs arising from actions taken ‘to transform the product into

marketable form,’” id. at *3, the plain language of the market enhancement provision allowed

Antero “to deduct post-production costs from Plaintiffs’ royalties if those costs enhance the value

of the marketable gas.” Id. The court expressly found that Antero could deduct “‘any such costs

which result in enhancing the value’ of the gas ‘to receive a better price.’” Id.

       One of the market enhancement clauses in Bond also included the same language that

concludes: “[I]n no event shall Lessor receive a price per unit that is less than the price per unit

received by Lessee.” 2018 WL 3159155, *2. Cf. ECF No. 93-6 at 3 (“In no event shall Lessor

receive a price that is less than or more than the price received by Lessee”). Inclusion of this


                                                 12
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 13 of 16 PageID #:
                                  16974



language in the royalty provision did not preclude the court from dismissing the plaintiffs’ claim

in Bond, and it should not do so here because such language merely caps what the royalty owner

receives. See Bounty Mins., LLC v. EQT Prod. Co., No. 1:17cv220, 2018 WL 2749598, at *4 (N.D.

W. Va. June 7, 2018) (rejecting the plaintiffs’ argument regarding construction of lease language

where the same language was present in other cases but did not affect the decisions).

       As in Bond, Antero’s market enhancement royalty provision unambiguously distinguishes

between costs associated with transforming the product into marketable form, which are not

deductible, and costs incurred after the product is in marketable form which are deductible. As Ms.

Terry opined: “[I]t it is worth noting that Antero incurs all lease operating expenses for the gas

produced from the leases at issue.” Terry Report at 11–12 (ECF No. 356-3). In other words, the

evidence is undisputed that Antero does not charge production costs, or those costs associated with

transforming the product into marketable form.

       Similar to Young, the market enhancement provision unambiguously provides that Antero

may charge certain post-production costs and identifies the post-production costs with

particularity. The canon of expressio unius est exclusio alterius applies to the language in the

truncated market enhancement provision that royalties “shall be without deduction, directly or

indirectly, for the cost of producing, gathering, storing, separating, treating, dehydrating,

compressing, processing, transporting, and marketing the oil, gas and other products produced

hereunder to transform the product into marketable form.” Because the truncated market

enhancement provision states that Antero may not take specified deductions to transform the

product into a marketable form, Antero may take those specified deductions once the product is in

marketable form. It is undisputed that Antero’s gas is in a marketable form at the wellhead. See

Terry Report at 7, 9, 12 (ECF No. 356-3) (stating gas is in a marketable form at the wellhead).




                                                 13
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 14 of 16 PageID #:
                                  16975



       In addition, the market enhancement provisions indicate the method for calculating the

amount of post-production costs to be deducted. That method is simply to add the identified,

reasonable, and actually incurred post-production costs once the product is in marketable form and

deduct them from Antero’s gross proceeds to get the amount realized. The amount realized is then

adjusted for the lessors’ fractional share of the total pooled acreage and their royalty rates as

reflected in the leases. See, e.g., ECF No. 356-6 at 2 (“The royalties . . . shall be tendered or paid

to Lessor in the proportion that Lessor’s acreage in the pooled area(s) bears to the total pooled

area.”). Moreover, Antero pays royalties at the percentage royalty rate stated in the base lease,

unless modified. Accordingly, the market enhancement provisions unambiguously allow Antero

to use the work-back method. Thus, Antero has not breached these lease modifications as a matter

of law. Therefore, to the extent such modifications properly are before the Court, Antero is entitled

to summary judgment on Plaintiffs’ claims for breach of the lease modifications.

       C.      There has been no injury because Antero exceeded its obligations.

        Finally, Plaintiffs and the Certified Class have no injury because Antero has exceeded its

royalty obligations. Notwithstanding the fact that Antero is permitted to take deductions under the

Class Leases and modifications thereto, the undisputed evidence is that Antero has overpaid

Plaintiffs. First, it is undisputed that Antero pays royalties on unsold volumes of gas because it

pays royalties on the volume of gas determined at the wellhead as opposed to the sales volume.

Plaintiffs’ expert, Donald Phend, concedes that Antero would be entitled to an offset for royalties

based on unsold volumes of gas. See ECF No. 354-30. Second, although overlooked by Mr. Phend,

the price Antero achieves for its gas sales (i.e., its “WASP”) historically has been much higher

than the local index price. See Terry Report at 17 & Ex. D (ECF No. 356-3). Antero passes on the

benefits of its WASP to Plaintiffs, even though the market value Class Leases allow Antero to base

royalties on local index prices. Third, Antero pays royalty owners for the value of NGLs if such


                                                 14
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 15 of 16 PageID #:
                                  16976



payment results in a greater payment to the royalty owner after considering the costs to

manufacture NGLs, which ensures that, at a minimum, royalty owners receive the market value of

their gas at the wellhead. Finally, although entitled to deduct costs such as gathering, compression,

local transportation, fuel, and line loss, Antero typically does not reduce the royalty by these

amounts, thereby resulting in higher payments to royalty owners. Plaintiffs simply have no injury

because Antero has exceeded its obligations under the leases. For these additional reasons, Antero

is entitled to summary judgment on Plaintiffs’ claims for breach of contract.

III.   CONCLUSION

       For all of the foregoing reasons, the Court should grant this motion and enter summary

judgment for Defendant Antero Resources Corporation.

                                              /s/ W. Henry Lawrence
                                              W. Henry Lawrence (WV Bar #2156)
                                              hank.lawrence@steptoe-johnson.com
                                              Amy M. Smith (WV Bar #6454)
                                              amy.smith@steptoe-johnson.com
                                              Lauren K. Turner (WV Bar #11942)
                                              lauren.turner@steptoe-johnson.com
                                              Shaina D. Massie (WV Bar #13018)
                                              shaina.massie@steptoe-johnson.com
                                              Steptoe & Johnson PLLC
                                              400 White Oaks Boulevard
                                              Bridgeport, WV 26330
                                              (304) 933-8000

                                              Nicolle R. Snyder Bagnell (WV Bar #11081)
                                              nbagnell@reedsmith.com
                                              Reed Smith LLP
                                              225 Fifth Avenue
                                              Pittsburgh, PA 15222
                                              (412) 288-7112

                                              Counsel for Defendant
                                              Antero Resources Corporation




                                                 15
Case 1:17-cv-00088-IMK-MJA Document 362 Filed 03/19/21 Page 16 of 16 PageID #:
                                  16977



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of March 2021, I electronically filed the foregoing

“Antero Resources Corporation’s Reply in Support of Motion for Summary Judgment” with the

Clerk of the Court using the CM/ECF System, which will send notification of such filing to the

following CM/ECF participants:

                              George A. Barton, Esquire
                              gab@georgebartonlaw.com
                              Stacy A. Burrows, Esquire
                              stacy@georgebartonlaw.com
                              Taylor P. Foye, Esquire
                              taylor@georgebartonlaw.com
                              Law Offices of George A. Barton, P.C.
                              7227 Metcalf Avenue, Suite 301
                              Overland Park, KS 66204

                              Howard M. Persinger, III, Esquire
                              hmp3@persingerlaw.com
                              Persinger & Persinger, L.C.
                              237 Capitol Street
                              Charleston, WV 25301

                              Larry Lee Javins, II, Esquire
                              ljavins@bjc4u.com
                              Taylor M. Norman, Esquire
                              tnorman@bjc4u.com
                              Bailey, Javins & Carter, LC
                              213 Hale Street
                              Charleston, WV 25301

                              Nicolle R. Snyder Bagnell, Esquire
                              nbagnell@reedsmith.com
                              Reed Smith LLP
                              225 Fifth Avenue
                              Pittsburgh, PA 15222



                                             /s/ W. Henry Lawrence
                                             W. Henry Lawrence (WV Bar #2156)




                                               16
 12491333
